
	
		II
		111th CONGRESS
		1st Session
		S. 917
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide assistance to Pakistan under certain
		  conditions, and for other purposes.
	
	
		1.Assistance for
			 PakistanSection 451 of the
			 Foreign Assistance Act of 1961 is amended by adding the following new
			 subsection:
			
				(d)(1)Notwithstanding any other provision of law,
				including subsection (a) of this section, the President is authorized to use
				funds made available to carry out the Millennium Challenge Act of 2003 (22
				U.S.C. 7701 et seq.) and funds made available to carry out any provision of
				this Act for assistance for Pakistan in an amount not to exceed $500,000,000 if
				the President determines that to do so is in the vital national security
				interests of the United States.
					(2)The authority provided for in this
				subsection shall expire on September 30, 2010, and shall be subject to the
				requirements of subsections (a)(2) and (c) of this
				section.
					.
		
